From the standpoint of criminal design and purpose, both of the crimes charged against the defendant involved a single animus and identical conduct, and the overlapping evidence shows that the same conduct by Hines could be construed "to constitute two or more allied offenses of similar import." R.C. 2941.25(A).
Under the facts of this case, the proof of one of the crimes (R.C. 2923.13) necessarily proved the other (R.C. 2923.17) and, in my opinion, both are offenses of similar import within the contemplation of R.C. 2941.25(A). Hence, I would sustain the alleged error. *Page 131